Citation Nr: 9913914	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
secondary to service-connected malaria.

2.  Entitlement to increased pension benefits under Section 
306.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1940 to 
August 1945.  This appeal arises from a March 1994 rating 
decision of the Providence, Rhode Island, regional office 
(RO) which denied service connection for a heart disorder as 
secondary to service-connected malaria.  This appeal also 
stems from a January 1996 RO decision that determined that 
the veteran's VA monthly pension under Section 306 could not 
be increased.

In view of the finding that additional development is 
warranted, the issue of the veteran's entitlement to 
increased pension benefits under Section 306 will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has been variously diagnosed as having 
congestive heart failure, coronary artery disease, 
arteriosclerotic heart disease, and ventricular tachycardia.

2.  There is no competent medical evidence linking any 
disability of the veteran's heart and/or cardiovascular 
system with his service-connected malaria.

3.  The veteran's claim for service connection for a heart 
disorder as secondary to service-connected malaria is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder as secondary to malaria is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his 
cardiovascular system was normal.  Service medical records 
show that the veteran received treatment for recurrent 
malaria on several occasions.  There were no findings 
pertaining to a heart and/or cardiovascular disorder.  On a 
Report of Physical Examination pending discharge, the 
veteran's cardiovascular system was noted to be normal.  A 
chest x-ray showed no significant abnormality.  His blood 
pressure was 134/72. 

By a rating action dated in September 1945, service 
connection for malaria was granted.  A 10 percent disability 
evaluation was assigned.

The veteran was afforded a VA general medical examination in 
August 1946.  He stated that he had had three "bad" attacks 
of malaria since his discharge, and that he was sick most of 
the time.  He said he was able to care for himself.  On 
examination, the veteran's cardiovascular system was normal.  
His blood pressure was 134/80.  The impression was history of 
malaria.

In September 1946, the 10 percent disability evaluation 
assigned to the veteran's service-connected malaria was 
reduced to noncompensable.

The record shows that between 1973 and 1991 the veteran filed 
claims for service connection, nonservice-connected pension 
benefits, and increased evaluations of his service-connected 
disability.  Medical records from the Providence VA Medical 
Center (VAMC) were obtained in connection with those claims.  
Those records show that the veteran received evaluations and 
treatment for, but not limited to, congestive heart failure, 
coronary artery disease, arteriosclerotic heart disease, and 
ventricular tachycardia.  There were no findings that 
associated any of these disabilities to the veteran's 
service-connected malaria or the residuals thereto.  

In September 1993, the veteran filed a claim for service 
connection for a heart condition.  He maintained that his 
heart problems were etiologically related to his service-
connected malaria condition.  He stated that he was receiving 
treatment from the Providence VAMC, and that those records 
should be obtained in the adjudication of his claim.

Medical records from the Providence VAMC dated from October 
1991 to December 1993 show that the veteran was followed for 
multiple physical disabilities including several problems 
related to his cardiovascular system.  Of note, a September 
1993 medical certificate indicated that the veteran was seen 
for complaints of "malaria."  He stated that he contracted 
malaria during his service in North Africa.  As such, he 
inquired as to whether his "shots" were due to his malaria.  
The examiner noted that the veteran had a cardiac history.

By a rating action dated in March 1994, service connection 
for a heart condition as secondary to service-connected 
malaria was denied.  The RO determined that there was no 
medical evidence that established any link between malaria 
and heart disease.

The veteran filed a notice of disagreement in April 1994.  He 
asserted that his heart condition was "somehow" related to 
his service-connected malaria.  However, he remarked that he 
was not certain of this etiological relationship.

An August 1997 discharge summary from the Providence VAMC 
indicated that the veteran was admitted with complaints of 
increased thirst and abdominal pain.  He complained of 
increased coughing, sweating, chills, shortness of breath, 
chest tightness, and numbness in his right arm.  Following a 
physical examination, the veteran was diagnosed as having 
congestive heart failure exacerbation secondary to peripheral 
vascular disease and hypertension.  He was noted to have a 
past medical history of congestive heart failure, coronary 
artery disease status post myocardial infarction times three 
(3), and chronic obstructive pulmonary disease.  He was also 
observed to have had a past history of smoking.

A VA medical certificate dated in October 1997 was associated 
with the claims folder.  The veteran was reported to have 
been recently admitted to a nursing home due to multiple 
medical problems.  On physical examination, his head, ears, 
eyes, nose, and throat were unremarkable.  While there was a 
prolonged expiratory phase, his lungs were otherwise clear.  
His heart had a regular rate and rhythm.  Pulses were 
decreased distally but otherwise intact.  The diagnoses, in 
pertinent part, were chronic obstructive pulmonary disease 
with a history of smoking, peripheral vascular disease 
secondary to smoking, and arteriosclerotic heart disease with 
history of congestive heart failure and status post 
myocardial infarction.  Again, there were no findings that 
related any of the cardiac problems to the veteran's service-
connected malaria.

Service connection for a heart condition as secondary to 
malaria was denied in March 1999.  The RO found that there 
was no medical evidence that supported the veteran's 
assertion that his heart disease was caused by his service-
connected malaria.  A supplemental statement of the case was 
furnished to the veteran that same month.

In its April 1999 Informal Hearing Presentation, the 
veteran's representative argued that, if the Board of 
Veterans' Appeals (Board) found that the veteran's claim was 
not well grounded, the Board should render a determination as 
to whether the RO properly developed the appellant's claim 
pursuant to the provisions of M21-1, part VI, para. 2.10f.  
The representative argued that the substantive provisions of 
the M21-1 Manual were the equivalent of the Department 
regulations and binding on VA.  Thus, if the aforementioned 
provisions had not been met, the representative maintained 
that the matter should be Remanded for development purposes.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 
7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also 
Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that a 
well-grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

What is lacking under the Caluza/Jones test in the present 
case is medical evidence that any current disability of the 
veteran's heart and/or cardiovascular system is attributable 
to his service-connected malaria.  The veteran has not 
offered any medical opinion that his cardiac disability was 
either caused or aggravated by his service-connected malaria.  
The veteran's opinion that his heart condition is 
etiologically related to his service-connected malaria does 
not meet this standard.  As indicated in Espiritu v. 
Derwinski, questions of medical diagnosis or causation demand 
the expertise of a medical professional.  There is no 
evidence that the veteran has this requisite aptitude.

The Board notes that the claims folder does not appear to 
contain the veteran's complete medical record from the 
Providence VAMC.  The veteran is referenced as receiving 
continued VA care since at least October 1991.  While VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, the Board finds that the 
aforementioned medical records are not consequential in 
formulating a final decision in this case.  Dunn v. West, 11 
Vet. App. 462, 466 (1998); See also Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The veteran has not indicated that 
any VA physician has attributed his coronary artery disease, 
arteriosclerotic heart disease, or any other cardiovascular 
problem to his service-connected malaria.  As such, the Board 
finds that there would be no useful purpose in Remanding this 
matter in order to obtain VA medical records.

Finally, the Board observes that the veteran's representative 
has asserted that full development should be undertaken even 
if the claim for service connection for a heart condition as 
secondary to service-connected malaria is not found to be 
well grounded.  As referenced above, the representative has 
argued that recent changes to VA's Adjudication Procedure 
Manual, M21-1, have the substantive effect of requiring that 
the VA assist the veteran in the development of his claim 
prior to making any decision, even if the claim is not well 
grounded.  In that regard, The United States Court of Appeals 
for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), the VA's duty to assist is limited to "only" 
those claimants who have established a well grounded claim.  
Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a heart disorder as 
secondary to service-connected malaria is denied.


REMAND

In January 1996, the RO denied the veteran's claim for 
increased monthly pension benefits.  The RO indicated that he 
was getting a "protected pension," and that it would not 
change unless his annual income exceeded a certain dollar 
amount.  Based upon financial information provided by the 
veteran, the RO stated that it did not believe an election to 
receive pension under the current law would result in higher 
benefits.  The veteran filed a notice of disagreement with 
regard to this decision in April 1996.

A Statement of the Case (SOC) was furnished to the veteran in 
May 1996.  Therein, the RO determined that the veteran was 
receiving pension benefits under Section 306, "protected 
pension."  He was informed that, under Section 306, pension 
benefits could not be increased because of the payment of 
medical expenses, but that medical expenses could be used to 
keep income within the limit of continued eligibility.  He 
was further told that his medical expenses, as they were 
reported, would not reduce his income below the limit that 
would make him eligible for Improved Pension benefits.  To 
support its findings, the RO cited 
38 C.F.R. §§ 3.252, Annual Income, and 3.262, Evaluation of 
Income.

The veteran filed his substantive appeal in June 1996.

Thereafter, in a statement received in August 1998, the 
veteran indicated that he wished to "elect to receive 
Improved Pension benefits."  He said that he understood that 
he could not revert to receiving benefits under Section 306 
after the first payment was negotiated under the Improved 
plan.  He added that this election would not be accepted 
unless it was to his financial advantage.

The RO approved an increase in the veteran's pension benefits 
in September 1998, effective January 1, 1998.  Noting that he 
had a pending appeal that involved an increase in the pension 
rate, and that the benefit sought on appeal had been granted, 
the RO asked that the veteran advise it as to whether he 
wished to withdraw his appeal.  

In a memorandum dated in March 1999, the veteran's 
representative indicated that an argument would not be 
presented on the issue of an increase in pension benefits 
because the benefit had been granted.  An undated note 
attached to the memorandum indicated that the 
representative's comment was "not" an attempt to withdraw 
the veteran's appeal.  Rather, the representative was 
observed to have "simply" made a remark that she was not 
presenting any argument on that issue.  Accordingly, the 
issue of the veteran's entitlement to increased pension 
benefits under Section 306 is still subject to appellate 
review.

Pursuant to 38 C.F.R. § 3.711 (1998), a person entitled to 
receive section 306 or old-law pension on December 31, 1978, 
may elect to receive improved pension under the provisions of 
38 U.S.C.A. §§ 1521, 1541, or 1542 as in effect on 
January 1, 1979.  However, except as provided by §3.714, an 
election of improved pension is final when the payee (or the 
payee's fiduciary) negotiates one check for this benefit and 
there is no right to reelection.  The Board is unable to 
address the implications of 38 C.F.R. § 3.711 at this time as 
the RO has not provided the veteran with the citation to this 
regulation nor given him the opportunity to present argument 
on why his claim should not be denied based on his decision 
to elect Improved Pension benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), mot. for reconsideration by panel 
and for review by the Court en banc denied, 
9 Vet. App. 253 (1996) (per curiam).  In order to remedy this 
problem, the veteran should be furnished a supplemental 
statement of the case (SSOC) that provides proper citation 
and discussion of 38 C.F.R. 3.711.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary. Therefore, this case is Remanded to the 
RO for the following development:

The veteran and his representative should 
be issued a SSOC that complies with the 
provisions of 38 U.S.C.A § 7105(d)(1).  
The SSOC should contain a citation to the 
pertinent laws and regulations applicable 
to the veteran's claim for increased 
pension benefits under Section 306.  This 
must include a discussion of 
38 C.F.R. 3.711.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

